Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	***The amendment filed 06/26/2019 to page 3, lines 28-32 is approved.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 3, amend of to --or--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In claim 2, line 1, insert a --,-- after 1.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In claim 3, line 1, insert a --,-- after 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that original claims 1 and 6 were for (generic) isocyanate, and the last paragraph of page 1 of the spec allows for generic recitations of isocyanates. The examples in the specification have a mixture of specific aromatic and aliphatic.  However, the specification fails to provide support for “at least one of” for each of those isocyanates.  There is no disclosure in the specification that provides basis for mixing more than one of each of those isocyanates.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "fillers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 claims a ratio between 1.2 and 3.55.  This is not ratio.  It is unclear if the ratio is 1.2:1 to 3.55:1 or some other variation of a ratio.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,143,996 to Chung et al. in view of U.S. Patent Pub. No. 2016/0046848 to Schmatloch.
As to claim 1, Chung discloses an adhesive composition comprising an isocyanate terminated prepolymer, a hexamethylene diisocyanate trimer, 1.5 to 3.0 parts of toluene (7:55, Example 2) diisocyanate or polymeric MDI, solvents, catalysts, and fumed silica (Examples 1-2).
Chung does not expressly disclose the use of plasticizers.
Schmatloch discloses adhesive compositions comprising prepolymers, isocyanates, fillers and plasticizers (Abstract). 
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the plasticizer taught in Schmatloch to the adhesive composition of Chung to efficiently disperse the prepolymer in the final adhesive composition (0038).
Chung does not expressly disclose glass adhesion promoters.
Schmatloch discloses the addition of silicon adhesion promoters to the adhesive composition.
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the silicon adhesion promoters of Schmatloch to the adhesive of Chung to achieve sufficient binding strength (lap shear strength, 0021).
As to claims 2-3, Chung does not expressly disclose a polyester prepolymer that is present in the adhesive composition in an amount of about 0.1 to 2.0% by weight (0037).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the polyester prepolymer component taught in Schmatloch to composition of Chung to support the needed green strength and the desired rheology of the composition, particularly on initial application of the adhesive composition to the substrate (0037).
As to claims 4-5, Chung discloses 0.1 to 3.0 parts by weight of tertiary amine catalysts, but fails to teach the claimed catalyst.
Schmatloch discloses tertiary amines useful in adhesive compositions comprising 2,2’-dimorpholinodiethylether (0043-0044).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the tertiary amine catalyst used in Chung with 2,2’-dimorpholinodiethylether taught in Schmatloch with a reasonable expectation of success that the component would effectively catalyze the reaction and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
Schmatloch discloses a mixture of isocyanate functional polyether prepolymer (same as Chung) and isocyanate functional polyester prepolymers (Abstract)
As to claim 6, Chung discloses 1 to 4 parts by of HDI trimer and 1.5 to 3.0 parts of toluene diisocyanate are based on the weight of the composition (5:56, 7:55, Tables 3-6).
As to claim 7, Chung discloses 17.8 parts by weight pigment and 3.5 parts by weight of fumed silica are used in the adhesive composition (Examples 1-2).
As to claim 8, Chung discloses Desmodur N-3300 that has an NCO content of 21.8% as evidenced by Product Data Sheet.
	As to claim 9, Chung discloses toluene diisocyanate and the aromatic isocyanate component and does not expressly disclose polymeric MDI.
	Schmatloch discloses the addition of polymeric MDI to the adhesive composition (0047).
	At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute toluene diisocyanate for polymeric MDI of Schmatloch to further improve the modulus of the composition in cured form (0047).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0046848 to Schmatloch. in view of U.S. Patent No. 5,143,996 to Chung et al. 
As to claims 1-6 and 8-9, Schmatloch discloses adhesive compositions comprising isocyanate functional polyether prepolymers, 0.1 to 2.0% by weight of isocyanate terminated polyester prepolymer, aromatic polyisocyanates such as PAPI (polymeric MDI) to improve the modulus, fillers, carbon black, tertiary amines comprising 2,2’-dimorpholinodiethylether (0043-0044) and plasticizers (Abstract).
Schmatloch does not expressly disclose the addition of an aliphatic isocyanate component. 
Chung discloses an adhesive composition comprising an isocyanate terminated prepolymer, a hexamethylene diisocyanate trimer, 1.5 to 3.0 parts of toluene (7:55, Example 2) diisocyanate or polymeric MDI, solvents, catalysts, and fumed silica (Examples 1-2).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the aliphatic isocyanate component including HDI trimer as taught in Chung to the composition of Schmatloch to eliminate the use of a primer and primer solvent in the workplace and to provide laminates that are stronger (3:35-45).
As to claim 7, Schmatloch discloses 27 to 50% by weight of fillers are added to the adhesive composition (0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763